White, J.
The objection to the forfeited bond in this case is that the bond on its face does not show the date of *127its execution, or, if it does, that then the date is an impossible one so far as the conditions of the obligation are concerned. The date as set out in the body of the bond is in these words : “ Witness our hands, this — day of —, A. D. 187-.” Then follow the signatures of the obligors, and immediately below their signatures is the following: “ The foregoing bond approved by me this 1st day of February, A. D. 1876. S. M. Strayhorn, sheriff of Williamson County, Texas.” The approval of the sheriff sufficiently fixes and makes certain the date of its execution.
This date being certain, the other objection—that the bond is indefinite because it binds the obligors that their principal shall ‘ ‘ appear before the District Court of Williamson County aforesaid at the next term thereof, in Georgetown, A. D. 1876 ”—must also fall to the ground. “The next term ” is the term next after the date of the approval by the sheriff.
The same objection was urged by plea in abatement to the writ of scire facias; but this writ states that the bond was approved by the sheriff February 1, A. D. 1876, and fully in other respects apprised the sureties of what they were called upon to answer.
We see no error in the proceedings had, and the judgment is, therefore, affirmed.

Affirmed.